 


114 HR 1585 IH: To eliminate automatic pay adjustments for Members of Congress, and for other purposes.
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1585 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Mr. Latta (for himself, Mr. Goodlatte, Ms. Foxx, Mrs. Black, Mr. McKinley, and Mr. Olson) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To eliminate automatic pay adjustments for Members of Congress, and for other purposes. 
 
 
1.Elimination of automatic pay adjustments for Members of Congress
(a)In generalParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is repealed. (b)Conforming amendmentsSection 601(a)(1) of such Act is amended—
(1)by striking (a)(1) and inserting (a); (2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and
(3)by striking , as adjusted by paragraph (2) of this subsection. 2.Effective dateThis Act and the amendments made by this Act shall take effect on December 31, 2016. 
 
